Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims 5-6 and 12-13 are indefinite as a result of the amendments to claims 1 and 7 requiring the tab to integral.  Claims 5 and 12 are a double inclusion and claims 6 and 13 and contradictory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 3,295,404).  Baker discloses a fastener (10) comprising: a pin member (12) having a plurality “threads” and lock grooves (21); and a lockbolt collar (25, 25’).  The lockbolt collar comprises a through-bore extending from a first end (32, 32’) to a second end (27, 27’) defining an inner wall (26); a tab (29) extending from the inner wall with an arcuate shaped top surface (the tab is disclosed as a ring which would include arcuate shape surfaces) mating with a lock groove (column 2, lines 29-36); the tab is disclosed positioned proximate the first end (Fig. 3) and intermediate the ends (Fig. 4); a flange is shown located between the ends; and the tab is a separate component affixed to the inner wall where once it is fixed it would be integral.  Baker further discloses first and second inner wall portion extending from the relative second and first ends to the tab and the tab includes a first surface extending inward from the first inner wall portion and a second surface extending inward from the second inner wall portion and a top surface between the first and second surfaces (see annotated Fig. below) wherein the top surface is an inner surface of a ring which would form a concave arcuate shape in a plane orthogonal to the axis.  The tab is shown with a first surface perpendicular to the first portion and the top surface perpendicular with the first surface.
  
    PNG
    media_image1.png
    252
    554
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett (US 8,727,685) in view of Dixon (US 4,867,625).  Corbett discloses a fastener (10) comprising: a pin member (12) having a plurality of helical threads and lock grooves (22, 24); and a lockbolt collar (14).  The lockbolt collar comprises a through-bore (38) extending from a first end (32) to a second end (34) defining an inner wall (44); a tab (42) extending from the inner wall with an arcuate shaped top surface (see Fig. 3) mating with a lock groove (column 3, lines 66-67); the tab is positioned proximate the second end; a flange (36) located at the first end; and the tab is integral with the inner wall.  Corbett further discloses first and second inner wall portion extending from the relative second and first ends to the tab and the tab includes a first surface extending inward from the first inner wall portion and a second surface extending inward from the second inner wall portion and a top surface between the first and second surfaces (see annotated Fig. below).  The top surface including a concave arcuate shape in a plane orthogonal to the axis (see Fig. 3).  

    PNG
    media_image2.png
    422
    559
    media_image2.png
    Greyscale

Corbett discloses the tab is integrally formed with the inner wall and the first surface is perpendicular with the first portion but, discloses the top surfaces of the tab having an arched shaped which would not be perpendicular with the first surface.  Dixon discloses a lockbolt collar similar to Corbett including a tab (63) but, Dixon shows the tab to have a linear top surface (see Figs. 6 and 7).  Before the effective filing date of the claimed invention it would have been obvious to replace the arched top surface of Corbett with a linear top surface as disclosed in Dixon because both the tab shapes are in the same field of endeavor and for the same purpose so replacing one shape with the other would yield the same predictable results.  Once the combination was made, the linear top surface would be perpendicular with the first surface.

Claims 7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Fulbright (US 6,233,802).  Baker discloses a fastener as described above but, does not disclose the pin member provided with plural helical threads.  Fulbright disclose a fastener (10) similar to Baker including a pin member (12), collar (14) and tab (90) but, Fulbright discloses the pin member can have plural helical grooves instead of the annular ones as in Baker (column 26, lines 33-39).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to replace the annular grooves of Baker with plural helical ones as taught by Fulbright.

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks
The remarks directed to Corbett are now moot in light of the new grounds of rejection.  The examiner agrees that Corbett does not disclose the tab first surface being perpendicular with the tab top surface but, Dixon was applied to teach a tab with linear top surface which would result in surfaces being perpendicular as explained above.

The argues the claims as amended define over Baker.  The examiner disagrees because Baker shows the ring (29) to have the perpendicular surfaces and the since the ring is permanently installed with the collar the ring would be integral with the collar once it is installed.

Applicant argues that Baker in view of Fulbright (US 6,233,802) does not disclose the tab sized to mate with a groove of the threaded portion of the pin.  In response, the examiner disagrees because the tab is read the ring 29 which is disclosed in Baker as being at least somewhat flexible so since the ring is combined with the threads disclosed in Fulbright it would flex to at least partially fit within one of the thread grooves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677